DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10, 13, 24-27, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 7,864,091).
As to claims 7, 24, Wu discloses an apparatus (see at least figures 2A-2B), comprising: a radio-frequency (RF) receiver 20, comprising: a packet handler circuit 38 to provide an indication of detection of a synchronization word (sync word) (see block 38 which outputs “Syn-detected signal”; column 10 lines 31-36); and an interference-detection circuit 42 to use a received signal strength indicator (RSSI) value of the RF receiver (see output from block 36, column 10 lines 36-38, lines 47-56, column 11 lines 1-4) and the indication of detection of the sync word to detect an interference signal (see output from block 36, column 10 lines 36-38, lines 47-56, column 11 lines 1-4).
As to claim 8, 25, Wu discloses the interference signal comprises a co-channel interference signal (see column 1 lines 31-34).
As to claims 9, 26, Wu discloses the interference-detection circuit detects the interference signal when the RSSI value of the RF receiver exceeds a pre- determined threshold (see column 10 lines 48-56, figure 5, block 68).
As to claims 10, 27, Wu discloses the interference-detection circuit detects the interference signal when the indication of detection of the sync word has not occurred within a pre-determined period of time (see column 11 lines 1-4, figure 5, blocks 64, 66).
As to claims 13, 30, Wu discloses the interference-detection circuit uses the RSSI value of the RF receiver to detect payload interference (see column 10, lines 21-25, lines 48-56).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 22, 28, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Fan (US 2003/0031320).
As to claims 11, 28, Wu fails to disclose the interference-detection circuit uses packet-sequence numbers (PSNs) to detect a replay attack.  Fan discloses interference-detection circuit 312 (see figure 3) using packet-sequence numbers (PSNs) to detect a replay attack (see paragraph [0072]; see also paragraphs [0004], [0007] which disclose reducing interference caused by unauthorized third parties).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Fan to Wu, in order to limit replay of transmitted data packets and replay attacks (as suggested by Fan at paragraph [0075]).
As to claims 22, 32, they are rejected for similar reasons with respect to claims 11, 28 as set forth above.
Claims 12, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of de Ruijter (US 2016/0277177) and Xu (US 2012/0140683).
As to claims 12, 29, Wu fails to disclose the RF receiver further comprises a digital signal-arrival (DSA) circuit, and wherein the interference-detection circuit uses a trigger signal from the DSA circuit to determine whether the inference signal uses a different modulation scheme than a desired RF signal.  De Ruijter discloses a digital signal-arrival (DSA) circuit 48 (see at least figure 1), and wherein an interference-detection circuit uses a trigger signal from the DSA circuit 48 to detect an interference signal (see paragraphs [0055], [0058]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of de Ruijter to Wu, in order to provide longer battery life, and to determine whether the input signal constitute a valid signal (as suggested by de Ruijter at paragraphs [0074], [0075]).
The combination of Wu and de Ruijter fails to disclose determining whether the inference signal uses a different modulation scheme than a desired RF signal.  Xu discloses determining whether the inference signal uses a different modulation scheme than a desired RF signal (see paragraphs [0120], [0127]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Xu to the combination of Wu and de Ruijter, in order to further reduce signal interference (as suggested by Xu at paragraphs [0120], [0127]).  
Claims 21, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of de Ruijter (US 2016/0277177) and Shi (US 2003/0064695).
As to claims 21, 31, Wu fails to disclose the RF receiver further comprises a digital signal-arrival (DSA) circuit, and wherein the interference-detection circuit uses a trigger signal from the DSA circuit to determine presence of intermodulation interference.  De Ruijter discloses a digital signal-arrival (DSA) circuit 48 (see at least figure 1), and wherein an interference-detection circuit uses a trigger signal from the DSA circuit 48 to detect an interference signal (see paragraphs [0055], [0058]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of de Ruijter to Wu, in order to provide longer battery life, and to determine whether the input signal constitute a valid signal (as suggested by de Ruijter at paragraphs [0074], [0075]).
The combination of Wu and de Ruijter fails to disclose determining presence of intermodulation interference.  Shi discloses determining presence of intermodulation interference (see paragraph [0035], figure 2).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Shi to the combination of Wu and de Ruijter, in order to further reduce intermodulation interference (as suggested by Shi at paragraph [0035]).  
Claims 23, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lin (US 2012/0093270).
As to claims 23, 33, Wu fails to disclose the RF receiver further comprises a demodulator, and wherein the demodulator provides a signal to the interference-detection circuit, wherein the signal indicates a channel power for a received RF signal.  Lin discloses a demodulator 102 (see at least figure 1), and wherein the demodulator provides a signal to an interference-detection circuit 104, wherein the signal indicates a channel power for a received RF signal (see paragraph [0015]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Lin to Wu, in order to reduce inter-carrier interference (as suggested by Lin at paragraph [0015]).
Conclusion




 

	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646